Motion Granted; Order filed October 18, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00631-CV
                                   ____________

   CCS ASSET MANAGEMENT, INC.; BEN WRIGHT; AND ANTARIS
                     JACKSON, Appellants

                                         V.

                          DANIEL WEBBER, Appellee


                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-18-003488

                                    ORDER

      The notice of appeal in this case was filed July 5, 2018. To date, the filing fee
of $205.00 has not been paid. No evidence that appellants are excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. This court ordered appellants to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before September 26, 2018. See Tex. R. App.
P. 5. On September 26, 2018, appellants filed a motion requesting to October 12,
2018 to pay the appellate filing fee. That date has passed and the fee has not been
paid. If appellant fails to timely pay the filing fee on or before November 1, 2018,
in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM